DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims
2.	Claims 1-11 and 13-21 are currently pending. Claims 1-8 have been elected without traverse in the response filed on 01/26/2022. This office action is the first office action on the merits of the claims. 
Election/Restrictions
3.	Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 01/26/2022 is acknowledged.
Claims 9-11 and 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022.
Information Disclosure Statement
3.	The non-patent literature document L-1 cited on the IDS 10/08/2021 has not been considered as no copy of the original document has been provided only a translation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “wherein if the waterborne polyvinyl fluoride dispersion is a PVDF homopolymer dispersion, the composition further comprises a waterborne carboxyl acrylic resin, and a crosslinking agent” which renders the claim indefinite as it is not clear if this is an indication that the crosslinking agent is required to be present only if the waterborne polyvinyl fluoride dispersion is a PVDF homopolymer dispersion or if this is an indication that composition always requires a crosslinking agent. 
Additionally the indication of “PVDF homopolymer dispersion” renders the claim indefinite as applicants specification pg 5 paragraph 5 indicates that PVDF homopolymers includes “pure PVDF homopolymer and polymer prepared by polymerizing vinylidene fluoride and a small amount of one or more other monomers”.  This renders the claim indefinite as it is not clear what the boundary of a PVDF homopolymer or what a boundary of a small amount of an additional monomer is as one of ordinary skill in the art would understand a homopolymer to be made form only one monomer and even applicants specification refers to this as a homopolymer.  As such it is not clear what the composition of the claimed homopolymer is. 
The claim recites in multiple places “PVDF” which renders the claim indefinite as it is not clear what this refers to as the abbreviation is never defined. For purposes of examination it is assumed PVDF means poly vinylidene fluoride. 
Claims 1 and 5 recite “acrylic modified PVDF polymer dispersion” which renders the claim indefinite as it is not clear what the boundaries of the recitation are. Is this a dispersion where PVDF is 
Concerning claim 8 the claim recites “highly methylated melamines”, “ and “methylated high imino melamines” each of which renders the claim indefinite as is it not clear what the boundary of highly methylated melamines is in comparison to not highly methylated melamines and it is not clear what the indication of “high imino” refers to and what the boundaries of this limitation are.  It is also not clear if the indication of melamine as one of amino resins  as the indication melamines is not clear if it referred to a melamine resin such as a melamine formeldahyde resin or the melamine by itself. 
Claims 2-4, 6-7 are rejected as being dependent from a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedhli (US 6,680,357).
Concerning claim 1, 7 Hedhli teaches an acrylic modified fluoropolymer based on a vinylidene fluoride polymer, wherein the acrylic portion of the polymer containing monomer residues having functional groups capable of entering into reactions whereby the acrylic portion become crosslinked 
Hedhli teaches a composition named III-21 which is made from 80 parts of a formulation labeled III-10, 5 parts by weight of cymel303  which is a melamine crosslinker which is a type of amino resin, .07 parts of BYK 346 which is a wetting agent and 1.60 parts of Acrysol RM-825 which is an associative thickener which is present in amount of 5% by weight solids in water mixture which would give only .08 parts of solids (column 21 lines 15-35 column 32 lines 35-65 and Table X formulation III-21). The formulation of III-10 is indicated to be made from 100 parts of latex III-D, 2.00 parts of triton X-405 which is a surfactant present in a 35% weight solution with water giving 0.7 parts of solids, and 20 parts of arcosolve DPM which is a coalescent which is present in a 50:50 mixture with water but which would not be a solid (column 21 lines 15-35 column 32 lines 15-35 Formulation III-10). The Latex polymer III-D  is indicated to be an acrylic modified fluoropolymer made by polymerizing acrylic monomers in the presence of a fluropolymer where the fluoropolymer is present in 70 parts by weight of 30 parts by weight of acrylic polymer and the acrylic polymer is made from methyl methacrylate ethyl acrylate methacrylic acid and hydroxyethyl methacrylate, and the latex is indicated to have a solids amount of 50 wt% (column 20 lines 35-60 Table VIII polymer III-D). The fluropolymer is indicated to be a poly vinylidene fluoride homopolymer (column 12 lines 55-60). This indicates that formula III-10 has 50.7 parts of solids of which 50 parts are particles of an acrylic modified polyvinyl fluoride in a toatal amount of 122 parts of the formulation.  This in turn indicates that there are 34.25 parts of solids from the formulation present in formulation of III-21 of which 33.78 are from the polyvinylidene fluoride acrylic modified polymer. This indicates that in the final formulation III-21 there are 33.78 parts of polyvinylidene fluoride acrylic modified polymer particles, .56 parts of a surfactant, .08 pars of a 
As such the Hedhli teaches the claimed composition. 
Concerning claim 2 Hedhli as is indicated above teaches a composition having a waterborne dispersion with a crosslinking agent, where the waterborne dispersion is made from a Polyvinylidene homopolymer dispersion which is then mixed with an carboxyl acrylic resin which includes an methacrylic acid monomer which would provide a carboxyl group (column 20 lines 35-60 Table VIII polymer III-D and column 12 lines 55-60). As the final composition would include both a waterborne polyvinyl  homopolymer dispersion and a waterborne carboxyl acrylic resin along with the crosslinking agent. The polyvinyl homopolymer and the carboxylic acid resin are indicated to be present in an amount of 70:30 parts by weight column 20 lines 35-60 Table VIII polymer III-D. 
This indicates that the composition indicated in claim 1 can be considered to have instead of 85.54 parts of the acrylic modified polymer and approximately 12.66 parts of the crosslinker per 100 parts of solids in the composition to have 59.88 of a waterborne Polyvinyl homopolymer dispersion, 25.66 parts of a waterborne carboxyl acrylic resin and 12.66  parts of crosslinker per 100 parts of solids in the composition. This is within the claimed range and as such teaches the claimed composition. 
Concerning 3 Hedhli another composition having 70 parts of a formulation labeled III-8  which includes 70 parts by weight of a formulation of III-8 and 1.26 parts of a polyisocyanate curing agent (column 22 lines 35-65 Table X).  The formula of III-8 is indicated to be made of 170.01 parts of a latex III-C with 1.89 parts of a 5% solids associating thickener and 11.92 parts of other non solid components (column 21 lines 15-65 Table IX coating III-8). The latex of III-C is indicated to have a Polyvinylidene homopolymer dispersion which is then mixed with an carboxyl acrylic resin which includes an 
Concerning claim 6 Hedhli teaches as is indicated above in the discussion of claim 1 a composition having 87.5 parts of waterborne polyvinyl fluoride dispersion and 11 parts of the crosslinking agent.  This indicates a ratio of 87.5:11 or approximately 7.95:1 which is within the claimed range of not less than 7:3. 

6.	Claims 1, 3-4, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2015/0079403).
Concerning claim 1, 7 Zheng teaches an aqueous costing composition comprising a hydroxy functional fluoropolymer and a polyisocyanate (paragraphs 0008-0013).  The hydroxy functional fluoropolymer is indicated to preferably be a hydroxy functional acrylic modified fluropolymer made using a polyvinylidene fluoride seed and polymerizing hydroxy functional methyl methacrylate monomer in the presence of the fluoropolymer seed (paragraph 0029), thereby providing the claimed acrylic modified PVDF polymer dispersion. 
Zheng further teaches an example of the composition which includes Kynar Aquatec RC10267 polyvinylidene flouride acrylic hybrid latex which corresponds to the acrylic modified polyvinylidene fluoride dispsersion in the same composition as a Bayhydur water dispersed blocked aliphatic polyisocyanate resin (paragraphs 0058 0060 0070 table 1 formulation 1).  This provides a water borne 
Concerning claim 3-4 the claim as is currently drafted does not require that the waterborne corxylacrylic resin need be present in the composition. As such the current claims which recite ratios of the waterborne carboxyl acrylic resin are interpreted as indicating that when the waterborne carboxyl acrylic resin is present the it must be present in the claimed amounts but does not require that the resin be present. As such Zheng teaches the claimed composition as the composition of Zheng does not include the waterborne carboxyl acrylic resin. 
Concerning claim 6 The example of Zheng indicated in the discussion of claim 1 indicates the use of 178.8 parts of the kynar PVDF acrylic modified polymer at 44wt% solids and 7.34 parts of isocyanate compounds at 35 wt% solids. This indicates 78.67 parts of the kynar PVDF acrylic modified polymer and 2.57 parts by weight of the polysiocyanate compounds by solids. This gives a ratio between the waterborne polyvinyl fluoride dispersion and the crosslinking agent of 78.67:2.57 which is greater than 7:3 and so is within the claimed range. 
Concerning claim 8 the claim as is currently drafted does not require that an amino resin is used but that when the amino resin is used it is selected from the indicated melamines. As such since Zheng teaches the claimed coating composition using a blocked isocyanate crosslinking agent, Zheng teaches the limitations of the claim. 

7.	Claims 1-2, 4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abel (US 4,383,075).
Concerning claim 1, 7 Abel teaches an aqueous dispersion coating composition having an acrylic latex comprising having a reactive hydroxyl and/or carboxyl group (column 1 lines 35-45).  This composition is indicated to include a melamine and a polyvinylidene fluoride polymer (column 1 lines 60-65). The polyvinylidene fluoride polymer is indicated to be include those such a kynar which is a 
Abel further teaches an example which includes a acrylic latex indicated to have a weight ratio of MMA/acrylamide/acid of (89/9/1), a melamine and a kynar polymer, which as already indicated would be a polyvinylidene homopolymer, with the composition being in water (table 4 lines 40-50 Example 1). This would indicate that each of the polymers would be a waterborne dispersion. 
It is belied that the indication of acid in the exemplary acrylic latex refers to a carboxylic acid group as this polymer is indicated to be capable of being made from monomers such as acrylic acid and methacrylic acid (column 2 lines 30-35) and as is indicated above desirable include a carboxyl or hydroxyl group and none of the provide monomers includes a hydroxyl or carboxyl group. 
This would provide each of the claimed components and teach the claimed composition. 
However in the event that the acid is not a carboxylic acid group monomer that provides a carboxylic group it would have been obvious to provide a waterborne carboxyl acrylic resin in place of the exemplary acrylic latex of Abel to provide the claimed composition because Abel teaches that the acrylic waterborne latex resin which must be used in the composition can have carboxyl groups attached to it and as such it would be obvious to provide this resin to give the claimed composition. 
Concerning claim 2 Abel teaches an exemplary composition having 33 parts by solids of acrylic latex which would include carboxyl groups 5 parts of melaimine crosslinker 60 parts of the kynar PVDF homopolymer  0.5 parts of a defoamer  3 parts of a surfactant and 30 parts of a red oxide pigment (column 4 lines 40-50). This would give approximately 131.5 parts of solids in the composition.  This 
These values are within the claimed ranges of each of the components and as such Abel teaches the claimed coating composition. 
Concerning claim 4 Abel further teaches an exemplary composition having 33 parts by solids of the carboxyl containing waterborne acrylic latex and 5 parts of the melamine crosslinker (column 4 lines 40-50). This indicates a ratio that is 33:5 or 6.6 which is within claimed range of ratios of 100 (100:1) to 33.33 (10:3). As such the example of Able teaches the claimed composition. 
Concerning claim 6 Abel teaches an exemplary composition having 33 parts by solids of acrylic latex which would include carboxyl groups 5 parts of melaimine crosslinker 60 parts of the kynar PVDF homopolymer 0.5 parts of a defoamer 3 parts of a surfactant and 30 parts of a red oxide pigment (column 4 lines 40-50). This indicates a ratio between the waterborne polyvinyl fluoride dispersion and the crosslinking agent of 60:5 or 12:1 which is not less than 7:3 and so is within the claimed range. 
As such Abel teaches the claimed composition. 

8.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Carson (US 4,309,328).
Concerning claim 1, 7-8 Carbon teaches a coating composition based on stable aqueous dispersions of particles of vinylidene fluoride polymer (abstract). 
The Vinylidene fluoride polymer is indicated to be a vinylidene homopolymer or a copolymer having at least about 95 mol% of monomer being vinylidene fluoride (column 2 lines 1-10). This corresponds to the claimed waterborne vinylidene chloride homopolymer dispersion. The composition is indicated to further include a binder which can be an acrylic polymer (column 6 liens 10-25) and further includes suitable amino resin crosslinking agents (column 6 lines 10-30). 

Concerning claim 2 Carson teaches that the coating composition is made by admixing 89.8 pars of the polyvinylenefluoride polymer dispersion and 39.5 pars of the water based acrylic latex composition and 4.2 parts of the hexamethylether hexamethylolmelamine (column 8 lines 45-55).  The vinylidenefluoride dispersion is indicated to includes 45 parts of vinylidene fluoride polymer particles and 7.1 parts of acrylic polymer to give 52.1 parts solids out of 179.6 parts by weight (column 7 lines 45-56). The aqueous acrylic latex is indicated have 409.99 parts total of which 184.14 parts would be solids (column 8 lines 10-50). This indicates that when mixed the polyvinylidnene dispersion provides 26.05 parts of solids, 17.74 parts by solids of the acrylic waterborne carboxyl containing polymer and 4.2 parts of the melamine crosslinker for 47.99 parts of solids or 54.28 parts of the PVDF homopolymer dispersion, 36.97 parts of the waterborne carboxyl acrylic resin and 8.75 parts of the melamine crosslinker per 100 parts of solids. Each of these amounts is within the claimed range and as such Carson teaches the claimed limitations. 
Concerning claim 3-4 Carson teaches a coating composition made by mixing 335.5 parts of a stable aqueous dispersion of a vinylidene fluoride polymer 98 parts of a water based acrylic latex and 5.7 parts of hexamethylether of hexamethylolmelamine as crosslinking agent (column 8 lines 55-65). 
The vinylidenefluoride dispersion is indicated to be from an intermediate that included a total of 572.1 parts by weight of which 134 pars are vinylidende fluorie polymer, 31.7 parts are an acrylic 
The aqueous acrylic latex is indicated have 409.99 parts total of which 184.14 parts would be solids (column 8 lines 10-50).
When mixed this would result in 147.21 parts by solids of the vinylidene fluoride polymer dispersion 44.02 parts of the acrylic waterborne carboxyl polymer and 5.7 parts of the melamine crosslinker. This gives a solids ratio between the waterborne polymer vinylfluoride dispersion and the total solid weight of the waterborne acrylic resin and crosslinking agent of 147.21:49.72 or 2.96:1 which not less than the value of 7:3 which is otherwise stated as 2.33:1. 
This also gives a solid weight ratio between the waterborne carboxyl acrylic resin and the crosslinking agent of 44.02:5.7 or 7.72:1. This value would be within the claimed range which ranges from 100:1 to 3.33:1. 
As such Carson teaches the claimed limitations. 
Concerning claim 5 Carson teaches that the coating composition is made by admixing 89.8 pars of the polyvinylenefluoride polymer dispersion and 39.5 pars of the water based acrylic latex composition and 4.2 parts of the hexamethylether hexamethylolmelamine (column 8 lines 45-55).  The vinylidenefluoride dispersion is indicated to includes 45 parts of vinylidene fluoride polymer particles and 7.1 parts of acrylic polymer to give 52.1 parts solids out of 179.6 parts by weight (column 7 lines 45-56). The inclusion of the acrylic polymer in the vinylidenefluoride polymer dispersion would indicate that the dispersion is an acrylic modified PVDF polymer dispersion.  The aqueous acrylic latex is indicated have 409.99 parts total of which 184.14 parts would be solids (column 8 lines 10-50). This indicates that when mixed the polyvinylidnene dispersion provides 26.05 parts of solids, 17.74 parts by solids of the 
Concerning claim 6 Carson teaches that the coating composition is made by admixing 89.8 pars of the polyvinylenefluoride polymer dispersion and 39.5 pars of the water based acrylic latex composition and 4.2 parts of the hexamethylether hexamethylolmelamine (column 8 lines 45-55).  The vinylidne dispersion is indicated to includes 45 parts of vinylidene fluoride polymer particles and 7.1 parts of acrylic polymer to give 52.1 parts solids out of 179.6 parts by weight (column 7 lines 45-56). The aqueous acrylic latex is indicated have 409.99 parts total of which 184.14 parts would be solids (column 8 lines 10-50). This indicates that when mixed the polyvinylidene dispersion provides 26.05 parts of solids, 17.74 parts by solids of the acrylic waterborne carboxyl containing polymer and 5.7 parts of the melamine crosslinker for 49.49 parts of solids. This indicates a ratio of the solid weight of the waterborne polyvinylfluroide dispersion  and the crosslinking agent of 26.05:5.7 or approximately 5.14:1 which is not less than the claimed 7:3. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2015/0079403).
Concerning claim 5 Zheng teaches the aqueous coating composition having a hydroxy functional fluoropolymer, 0-2 weight percent of a silane coupling agent, 0-40 percent of a polyol and 1-50 percent of polyisocyanate based on the solids of each of the components (claims 0008-0013 and 0037). 
As is indicated in the discussion of claim 1, the hydroxy functional fluoropolymer is indicated to preferably be a hydroxy functional acrylic modified fluropolymer made using a polyvinylidene fluoride seed and polymerizing hydroxy functional methyl methacrylate monomer in the presence of the fluoropolymer seed (paragraph 0029) which in the aqueous coating composition would give the claimed waterborne polyvinyl fluoride dispersion which is a acrylic modified PVDF polymer dispersion. 
As such the values of the aqueous coating composition indicate that maximum amount of the acrylic modified PVDF polymer dispersion would be 99 parts out of 100 parts of solids and the minimum amount of this acrylic modified PVDF polymer dispersion component would be 8 parts out of 100 parts solids.  The polyisocyanate would present in the 1 to 50 parts of solids as is indicated above. 
Both of these values are overlapping ranges with the claimed ranges. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. 
because Zheng teaches overlapping ranges with the claimed ranges.


10.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 483,075).
Concerning claim 3 Abel further teaches that the composition includes from 4 to 95 wt% of the reactive acrylic polymer that can comprise carboxyl groups, from 1 to 30% of  melamine crosslinking resin and from 4 to 95 % of the fluorocarbon resin which can be the vinylidene fluoride homopolymer (column 4 lines 5-15). This indicates that the ratio of the polyvinyl fluoride dispersion and the total solid weight to the waterborne carboxyl acrylic resin and crosslinking agent can be from 95:5 to 5:95 or otherwise stated from 19 to 0.052.  The claimed value of not less than 7:3 corresponds to a greater than or equal to 2.333.  
As such Abel teaches an overlapping range with the claimed range of the ratio of the of the polyvinyl fluoride dispersion and the total solid weight to the waterborne carboxyl acrylic resin and crosslinking agent. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed ratio of the polyvinyl fluoride dispersion and the total solid weight to the waterborne carboxyl acrylic resin and crosslinking agent because Abel teaches an overlapping range with the claimed range. 
Concerning claim 8 Abel teaches the composition of claim 7 as is indicated in the discussion of claim 1 indicated above. 

It would have been obvious to one of ordinary skill in the art to use the claimed partially or highly methylated melamine as the crosslinker in the coating composition of Abel because Able teaches that this kind of melamine can be used as the crosslinker. 
Conclusion
11.	Claims 1-8 are rejected. No claims are currently allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763